Citation Nr: 0812839	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), based on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of 
entitlement to TDIU.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in May 2007.

An August 2007 Board decision denied the veteran entitlement 
to TDIU on a schedular basis, however, the issue was referred 
to the Director of the Compensation and Pension service at 
that time for consideration of an extraschedular rating.  An 
extraschedular rating was considered, but denied by the 
Director, and this issue now returns to the Board.  Thus the 
sole issue in appellate status is as noted above.

In June 2007, the Board advanced this case on the docket due 
to good cause shown.  38 C.F.R. § 20.900(c)(2007).


FINDINGS OF FACT

1.   The veteran completed high school, and took a course in 
refrigeration and air conditioning.  He worked for 22 years 
as a foreman for a company that manufactured inner tubes.  He 
last worked in 1976, and there is no evidence of record which 
indicates that he has tried to seek employment since then.

2. Service connection is in effect for the residuals of 
tuberculosis/pleurisy, calcified pleural thickening, right, 
with chronic obstructive pulmonary disease (COPD), at a 60 
percent evaluation, status post herniorrhaphy at a 
noncompensable evaluation, appendectomy at a noncompensable 
evaluation, and hydrocelectomy, at a noncompensable 
evaluation.  The veteran's service connected disabilities 
result in a combined rating of 60 percent.

3. The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and occupational experience; the Director of 
Compensation and Pension, in a September 2007 decision, found 
that entitlement to an extraschedular evaluation for TDIU was 
not warranted.


CONCLUSION OF LAW

The criteria for a TDIU on an extra-schedular basis have not 
been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

That said, in May 2006 and September 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing notice of the law, in accord with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged with the timing deficiency, and none is apparent from 
the record.  

The VA has also done everything reasonably possible to assist 
the veteran.  Medical records have been obtained, and the 
veteran has been provided with several VA examinations.  In 
this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that such would aid in 
substantiating that veteran's claim.  As noted, the veteran 
has been notified of his procedural and appellate rights.

It is noted that total disability will be considered to exist 
when there is any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where prescribed by the VA's 
Schedule for Rating Disabilities.  38 C.F.R. § 3.340; see 
also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); 
Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

Age and the effect of conditions that are not service 
connected are excluded from the determination regarding 
employability.  In exceptional circumstances, even where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless - on 
an extra-schedular basis - upon a showing that he is unable 
to obtain or retain substantially gainful employment.  38 
C.F.R. §§ 3.321(b)(1), 4.16(b).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service connected disabilities consist of the 
residuals of tuberculosis/pleurisy, calcified pleural 
thickening, right, with chronic obstructive pulmonary disease 
(COPD), at a 60 percent evaluation, status post herniorrhaphy 
at a noncompensable evaluation, appendectomy at a 
noncompensable evaluation, and hydrocelectomy, at a 
noncompensable evaluation.  The veteran's service connected 
disabilities result in a combined rating of 60 percent.  
Accordingly, he does not meet the minimum standards required 
for a total rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a). 
Therefore, in a Board decision dated August 2007, the veteran 
was denied TDIU on a schedular basis.  38 C.F.R. § 4.16(a) 
(2007).

However, that same decision referred this issue to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating.  As noted above, pursuant to 38 C.F.R. 
§ 4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.   For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extra-schedular basis, the record must reflect some factor 
which takes the case outside the norm.

A September 2007 decision by the Director, Compensation and 
Pension Service, determined that a review of all the 
available evidence does not show that the veteran's service- 
connected conditions alone render him unable to engage in any 
type of gainful employment.  That decision took into account 
specifically the veteran's November 2002 report of pulmonary 
function testing, which showed a FEV 1 of 63 percent of 
predicted, and a DLCO (SB) of 84 percent of predicted, which 
the director indicated showed only minimal impairment.  
Pulmonary function testing conducted in June 2006 found an 
FEV1 of 45 percent of predicted and a DLCO (SB) of 59 percent 
of predicted value.  The decision also took into account the 
veteran's previous employment, and education.

The Director noted that the numerous medical records 
available in the veteran's claims folder indicated that the 
veteran was also treated for numerous nonservice connected 
conditions, to include hypertension, coronary artery disease, 
status post coronary artery bypass graft with atrial 
fibrillation, status post left carotid artery endarterectomy, 
chronic renal insufficiency, anemia, gastroesophageal reflux 
disease, peptic ulcer, gastroparesis and tubular adenomatous 
polyps of the colon; depression, anxiety, and mild dementia; 
enlarged prostate, history of excisions of basal cell 
carcinoma, history of compression fracture with severe 
thoracoscoliosis associated with spinal stenosis, 
degenerative joint disease of the lumbar spine with multiple 
lumbar radiculopathies and weakness of the lower extremities, 
and degenerative joint disease of both sacroiliac joints and 
both hips.

After reviewing the evidence of record, the Director 
indicated that he found that, given the fact that the 
veteran's service connected lung disease was mild to 
moderate, he would most probably be able to work in a 
sedentary job.  The veteran's numerous cardiovascular, renal, 
gastrointestinal, and orthopedic non service connected 
disabilities were found to be the main reason for his 
inability to be gainfully employed.  The Director found that 
these disabilities were of such severity that they would 
interfere with the veteran's ability to obtain even sedentary 
employment.  The Director therefore indicated that 
entitlement to an extra schedular TDIU was not warranted.

Upon consideration of the foregoing, the Board finds that the 
decision of the Director, Compensation and Pension Service, 
is supported by the objective medical evidence of record. The 
opinion contains a well-reasoned rationale that makes 
reference to pertinent medical data from the record.

In further support of this decision, the Board notes VA 
afforded the veteran an examination most recently in May 
2006.  The diagnosis was residuals of tuberculosis, pleurisy 
with calcified pleural thickening of the right lung.  The 
examiner noted that the veteran had moderate functional 
impairment secondary to lung conditions, including recent 
pneumonia.  She indicated that shortness of breath, weakness, 
and deconditioning affected and limited the veteran's 
activities of daily living.  In noting that the veteran 
required daily home nursing care for three weeks post 
hospitalization for pneumonia in December 2005, the examiner 
opined that the veteran's functional impairment was more 
likely than not related to his right lung 
restriction/fibrothorax residuals of service-connected 
tuberculosis.  This opinion supports the Director's finding 
that the veteran's service connected lung disease was of no 
more than a moderate level.

The Board also notes the July 2004 report of VA examination 
with addendum.  That VA examination concluded that, while the 
veteran's right lung capacity was markedly restricted, he had 
compensatory hyperinflation on the left side, resulting in 
the veteran's total lung capacity being on the border between 
normal and reduced.  As to functional limitation, the 
examiner indicated that the degree of lung obstruction was 
minimal at most, and unlikely to be causing much in the way 
of dyspnea.  The examiner indicated that the veteran's 
significant cardiac history was likely also contributing to 
the veteran's functional impairment.  The Board also finds 
this opinion, which indicates that the veteran's lung 
obstruction was minimal, to be consistent with the Director's 
finding that the veteran's service connected lung disease 
does not render him unemployable.

While the Board does find that the evidence shows that the 
veteran's service connected lung disease has some impact on 
employment, the Board agrees with the Director that this 
level of impairment is adequately reflected in the percentage 
of disability that the veteran currently receives, and that 
the evidence does not show that the veteran is unemployable 
solely due to his service connected disabilities.

The veteran and his family contend that all of his current 
disabilities are related to his service connected lung 
disease, and that, since those combined disabilities render 
him unemployable, entitlement to TDIU is therefore warranted.  
However, the Board notes that as lay persons, they are not 
competent to testify as to the origins or etiology of 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board also points out that their 
contentions are simply not supported by the evidence of 
record, which does not show a connection between the 
veteran's service connected lung disease and his numerous 
other nonservice connected disabilities.

Thus, considering all evidence of record, particularly the 
September 2007 decision by the Director, Compensation and 
Pension Service; the Board finds that the preponderance of 
the evidence of record is against a finding that the veteran 
is entitled to TDIU based on an extraschedular basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU), based on an extraschedular basis, is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


